Citation Nr: 0533879	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  93-08 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 3, 1989 for 
the assignment of a 70 percent disability rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to July 3, 1990 
for the award of a 100 percent disability rating for PTSD.

3.  Entitlement to an effective date prior to November 1, 
1989 for the award of service connection for a duodenal 
ulcer.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1967 
and from October 1967 to October 1970.  He had additional 
military service from October 1970 to December 1977; he was 
discharged from this period of service under other than 
honorable conditions.

Procedural history

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida.  

In a May 2000 decision, the Board denied an effective date 
earlier than May 3, 1989 for the award of a 70 percent rating 
for PTSD; an effective date earlier than September 9, 1990 
for the award of a 100 percent rating for PTSD; and an 
effective date earlier than November 23, 1989 for the award 
of service connection for a duodenal ulcer.  The veteran's 
June 2000 motion for reconsideration of the May 2000 Board 
decision was denied by the Vice Chairman of the Board in July 
2000.  

The veteran appealed the Board's May 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2001, a representative of VA's Office of General 
Counsel filed an unopposed motion for remand in light of the 
then-recent enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  In a July 2001 order, the Court granted 
the motion, vacated the Board's May 2000 decision, and 
remanded the matter for readjudication.

In a July 2002 decision, the Board denied an effective date 
earlier than May 3, 1989 for the award of a 70 percent rating 
for PTSD.  The Board also granted an earlier effective date 
of July 3, 1990 for the award of a 100 percent rating for 
PTSD and an earlier effective date of November 1, 1989 for 
the award of service connection for a duodenal ulcer.  In 
August 2002, the veteran filed a motion for reconsideration 
of the July 2002 Board decision.  That motion was denied by a 
Deputy Vice Chairman of the Board in September 2002.  

The veteran appealed the Board's July 2002 decision to the 
Court.  In December 2003, a representative of VA's Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand.  In a December 2003 order, the Court 
granted the motion, vacated that portion of the Board's July 
2002 decision which denied an effective date earlier than May 
3, 1989 for the award of a 70 percent rating for PTSD; denied 
an effective date earlier than July 3, 1990 for the award of 
a 100 percent rating for PTSD; and denied an effective date 
earlier than November 1, 1989 for the award of service 
connection for a duodenal ulcer.  The Court remanded the 
matter to the Board for action consistent with the December 
2003 joint motion.  In October 2004, the Board remanded the 
matter to the RO for due process considerations.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to an increased 
disability rating for PTSD was denied in a Board decision 
dated September 30, 1987.  

2.  In an October 2004 decision, the Board denied the 
veteran's motion for revision of the September 1987 Board 
decision on the basis of clear and unmistakable error.

3.  VA outpatient treatment records dated in May 1989 
document chronic, severe PTSD.  The veteran was employed at 
the time.

4.  A VA clinical psychology record dated July 3, 1990 
indicates that the veteran was unable to continue his 
employment due to PTSD.

5.  In June 1985, the veteran withdrew his appeal as to the 
RO's July 1984 denial of his claim of entitlement to service 
connection for a duodenal ulcer.

6.  VA medical records include a November 1, 1989 opinion 
indicating a relationship between the veteran's service 
connected PTSD and an ulcer.

7.  VA received the veteran's claim of entitlement to service 
connection for ulcer disease secondary to service-connected 
PTSD on September 9, 1990.  His claim was ultimately granted 
in a December 18, 1998 Board decision.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 3, 1989 
for the assignment of a 70 percent disability evaluation for 
PTSD have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for an effective date prior to July 3, 1990 
for the assignment of a 100 percent disability evaluation for 
PTSD have not been met. 38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.102, 3,157, 3.400 (2005).

3.  The criteria for an effective date prior to November 1, 
1989 for the award of service connection for a duodenal ulcer 
have not been met.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. §§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an effective date prior 
to May 3, 1989 for the assignment of a 70 percent rating for 
PTSD; entitlement to an effective date prior to July 3, 1990 
for the assignment of a 100 percent rating for PTSD; and 
entitlement to an effective date prior to November 1, 1989 
for the award of service connection for a duodenal ulcer.  
Essentially, the veteran contends he had a bleeding ulcer as 
early as February 1980 and that he has been totally disabled 
due to his PTSD and the ulcer condition since 1982.

As a preliminary matter, the Board notes that it has 
considered the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.  

The Board notes, however, that the sole basis for remand in 
the December 2003 joint motion and the Court's December 2003 
order was the Board's failure to consider additional argument 
submitted by the veteran prior to issuance of its July 2002 
decision.  The Board has now carefully considered such 
arguments.   

The Board further observes, however, that this case has been 
remanded twice by the Court with no substantive comments as 
to the Board's previous decisions on the merits of the 
claims; the Court's Orders dealt with VCAA notice and 
consideration of additional argument submitted on behalf of 
the veteran.  The Court has stated that advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court, and that 
such a practice hinders the decision-making process and 
raises the undesirable specter of piecemeal litigation.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) ["Court will 
[not] review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) ["[a]dvancing different arguments 
at successive stages of the appellate process does not serve 
the interests of the parties or the Court"].  The Board is 
therefore confident that if the Court had any substantive 
comments concerning the Board's handling of the merits of 
this case, such would have surfaced in the two prior Court 
Orders so that any deficiencies could be corrected.

In the interest of clarity, the Board will initially discuss 
the applicability of the VCAA.  The pertinent law and 
regulations will then be set forth.  The Board will then 
recapitulate relevant factual background.  Finally, the Board 
will analyze the veteran's claims.

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (the VCAA) 
[codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 
5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

As was discussed in the Introduction, this case was remanded 
by the Court in July 2001 in order to ensure compliance with 
the VCAA [which did not in fact exist at the time of the May 
2000 Board decision which was vacated.]   The Board's July 
2002 decision included a lengthy VCAA discussion [see pages 
6-8] which concluded: "In summary, the Board believes that 
all actions required by the VCAA have been undertaken and 
completed, and the veteran does not appear to contend 
otherwise."  The Court's most recent remand, in December 
2003, did not identify any VCAA deficiencies.  The Board 
therefore believes that there is no question that 
The VCAA has been complied with.  See Fugere, supra.

Nonetheless, due to the past history of this case, the Board 
believes that it is necessary to once again describe in 
minute detail just how VCAA compliance has been accomplished.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in April 2005, the RO 
provided the veteran with a letter specifically intended to 
address the requirements of the VCAA with reference to his 
claim.  The letter notified the veteran of the information 
and evidence needed to substantiate and complete his claim, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
advised the veteran that he should submit or identify any 
additional evidence relevant to his claim.  In addition, the 
Board observes that over the course of this longstanding 
appeal, the veteran has been repeatedly notified of the 
pertinent law and regulations, and of the particular 
deficiencies in the evidence with respect to his claim.  This 
includes the notification in the Board's previous May 2000 
and July 2002 decisions.  Although these decisions were 
subsequently vacated, they nevertheless served to further 
inform the veteran of what was required to prove his claims.

The Board acknowledges that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court held that under the notice 
provision of the VCAA a claimant must be given notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  In this 
case, the veteran was not provided with a VCAA notice prior 
to the initial decision denying his claim.  However, given 
that the initial decision denying the veteran's claim was in 
June 1999 and the VCAA was not enacted until November 2000, 
this was both a practical and a legal impossibility.  VA's 
General Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.

The April 2005 VCAA notice was provided by the RO prior to 
the most recent transfer and certification of the veteran's 
case to the Board, and as discussed above the content of the 
notice complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After providing the veteran the 
April 2005 VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the veteran's claims, as 
evidenced by the August 2005 supplemental statement of the 
case.  The record does not show, nor does the veteran 
contend, that any timing issues or notification errors have 
resulted in prejudice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) [due process concerns with respect to VCAA 
notice must be pled with specificity].  

Moreover, the over the lengthy course of this appeal the 
veteran's claim has been repeatedly adjudicated, and he has 
been afforded an ample opportunity to respond and to submit 
or identify evidence pertinent to his claim.  He is 
represented by counsel, whose communications to VA evidence 
familiarity with the law in general, the requirements of the 
VCAA in particular, and what is required to establish the 
veteran's claims.  Further notification is unnecessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran. For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification action is 
necessary.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2005).  

The Board finds that adequate efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate this claim.  The veteran's service medical and 
personnel records are on file, as are all relevant, available 
post-service medical records specifically identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2005).  A VA medical examination or 
opinion is clearly not necessary.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  After a review 
of the five volume record in this case, the Board finds no 
indication of any available outstanding evidence, nor has the 
veteran so contended.  

For the reasons set forth above, the Board finds that the 
development of this claim on appeal has been consistent with 
the provisions of the VCAA, without any error that would 
affect the essential fairness of this adjudication.  

Accordingly, the Board will proceed to a decision on the 
merits.  

Factual Background

Approximately three years after his discharge from the United 
States Army, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, dated March 20, 1980, claiming 
that he suffered from a gastrointestinal condition while he 
was in service.  

In a September 1983 rating decision, the RO denied service 
connection for an ulcer, noting that the veteran had not been 
treated for such a condition during his honorable periods of 
active service.  Although he was duly notified of this 
decision and his appellate rights in an October 1983 letter, 
the veteran did not appeal.

On December 6, 1982, the veteran's claim of service 
connection for a psychiatric disability was received by VA.  
In a December 1983 rating decision, the RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective December 6, 1982.  

In June 1984, the veteran requested service connection for a 
"stomach disorder", which he claimed was secondary to his 
PTSD.  In a July 1984 VA rating decision, the RO denied the 
veteran's claim, noting that the record contained no evidence 
of an etiological link between a duodenal ulcer and the 
veteran's service-connected psychiatric disability.  The 
veteran was notified of that decision and he thereafter 
perfected an appeal in September 1984.  

In a June 1985 statement, however, the veteran indicated that 
he wished to withdraw his appeal of service connection for a 
stomach disorder.  He also stated that he wanted to pursue a 
claim for an increased rating for PTSD, then rated as 30 
percent disabling.  As a result of that withdrawal, the 
decision concerning the gastrointestinal condition became 
final.

To support his claim with respect to PTSD, the veteran 
submitted copies of his VA treatment reports, specifically a 
special vocational rehabilitation report written in March 
1985.  According to that report, the veteran was attending 
college with some difficulty in concentrating on the subject 
matter.  He was also experiencing nightmares, chronic 
anxiety, depression and anger.  The examiner noted that these 
manifestations were not solely due to his PTSD but also 
caused by other physical ailments and his mere presence in an 
academic environment.

In conjunction with his increased rating claim, the veteran 
underwent a psychiatric evaluation in March 1986.  Upon 
completion of the examination, the physician entered a 
diagnosis reflecting that the veteran had mild to moderate 
chronic PTSD.

The claim was forwarded to the Board for review.  In a 
decision dated September 30, 1987, the Board concluded that a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected PTSD was not warranted.  The 
Board concluded:

. . . the recent medical evidence fails to 
establish the presence of psychiatric signs or 
manifestations indicative of a worsened disability 
picture required for assigning a higher schedular 
evaluation.  The veteran receives treatment, but 
not on an extensive basis, and his symptomatology 
has not been shown to be so incapacitating that he 
is precluded from functioning on a satisfactory 
basis, as evidenced by his recently having attained 
a degree in business administration.

It is noted that in an October 2004 decision, the Board 
denied the veteran's motion for revision of the September 30, 
1987 Board decision on the basis of clear and unmistakable 
error.

On September 18, 1990, VA received a statement from the 
veteran, claiming that his PTSD was preventing him from 
obtaining and maintaining gainful employment.  In addition, 
the veteran requested service connection for a 
gastrointestinal condition.  To support his claim, the 
veteran submitted a clinical report, dated September 17, 
1990, written by a VA clinical psychologist.  The VA clinical 
psychologist wrote that the veteran was suffering from panic 
attacks, depression and sleep disorder.  The examiner went on 
to indicate that due to the increase of PTSD symptoms, along 
with his ulcer condition, employment was "hazardous" to the 
veteran's health.

After reviewing the veteran's statement and the medical 
evidence of record, in an October 1990 rating decision, the 
RO denied a rating in excess of 30 percent for PTSD.  In its 
decision, the RO noted that the veteran was employed by the 
Postal Service.  The RO also denied service connection for a 
duodenal ulcer.  The veteran appealed the RO's decision.

The claims folder contains a psychiatric treatment record 
from March 1991.  This report labeled the veteran's mental 
condition as "profound" and described the veteran's 
psychiatric symptoms and manifestations, such as intense 
nightmares, panic attacks, social withdrawal, poor cognitive 
functioning, and poor concentration/memory.  The examiner 
further wrote that the veteran's condition had become more 
disabling during the previous year and an improvement in his 
overall mental condition was not predicted.  Additionally, it 
was noted that the veteran's ulcer condition was aggravated 
by his chronic psychological disability.

On March 19, 1991, the veteran provided testimony before a RO 
Hearing Officer.  The veteran testified that his PTSD was 
underrated and that his duodenal ulcer was the result of or 
aggravated by his mental disability.  While testifying, the 
veteran contended that he might be able to work in a non-
stressful environment in a job in which he could work at his 
own speed.  He also stated that when he became more 
"stressed", his ulcer "acted up" and was more 
discomforting.

Following his testimony, in May 1991, the veteran underwent a 
psychiatric examination at the VA Medical Center.  The 
examiner confirmed the diagnosis of PTSD but classified the 
condition as mild.  It was noted that the veteran experienced 
periods of depression, nightmares, and memory loss.  
Reportedly, the veteran also provided the information that he 
was antisocial and had problems sleeping.

Shortly after the veteran underwent that psychiatric 
examination, he submitted a letter, dated August 5, 1991, 
from one of his treating physicians, a Dr. N. A. K.  In this 
letter, Dr. K. wrote that the veteran had evidence of chronic 
peptic ulcer disease that was related to or aggravated by his 
PTSD.   

The claims folder also contains VA treatment records for the 
veteran's various maladies during the late 1980's and early 
1990's.  An outpatient treatment report dated November 23, 
1989, reflects a diagnosis of ulcer disease.  Also that 
month, there is a progress note that reflects that increased 
stresses from work were causing marked psychophysiological 
reactions.  The note also reflects that the veteran's 
psychological manifestations and symptoms were becoming less 
intense.

A July 1990 progress report provides:

. . . His condition remains chronic and severe. . . 
. The employment has aggravated his symptoms of 
PTSD as well as his physical condition. . . . It 
appears unlikely that he will be able to maintain 
his current employment due to both the severe 
nature of his psychopathology and his physical 
condition. . . .

A progress report written two months later repeats the July 
1990 report in that the examiner labels the veteran's mental 
condition as severe.

A psychological progress report, dated October 9, 1991, 
reflects that the veteran was having intense nightmares and 
sleeping problems.  He had withdrawn socially, and was having 
depression and panic attacks.  The examiner classified the 
symptoms as severe and concluded that the veteran was unable 
to maintain gainful employment as a result of the psychiatric 
disability.  A Social Security Administration decision, 
issued in July 1992, mirrored the conclusions of the VA 
examiner by concluding that the veteran was unable to work, 
and had been unable to work since September 9, 1990, as a 
result of his psychiatric condition.

Additional medical records from the veteran's private 
physician, along with more recent VA medical treatment and 
examination records have been included in the claims folder.  
These documents confirm the presence of a duodenal ulcer and 
also a psychiatric condition.  Included in these records is a 
VA medical examination report, dated September 21, 1995, that 
reflects that the veteran's PTSD did not cause the ulcer 
condition, but the stress associated with the disorder 
aggravated any pre-existing ulcer disability.  There is also 
a March 1997 VA psychiatric examination reflecting that the 
veteran is unemployable "primarily and entirely due to his" 
PTSD.

Before the matter was certified to the Board on appeal, in a 
June 1997 rating decision, the RO increased the rating for 
the veteran's PTSD to 70 percent, effective September 18, 
1990.  The RO also granted a total rating based on individual 
unemployability due to the veteran's PTSD, effective 
September 20, 1996.

In a December 1998 decision, the Board granted service 
connection for a duodenal ulcer based on the rule in Allen v. 
Brown, 7 Vet. App. 439 (1995) [when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation].  Also, the 
Board granted a 100 percent disability rating for PTSD.  The 
claim was then returned to the RO for the purposes of 
effectuating the Board's decision.

In a June 1999 rating decision, the RO assigned an effective 
date of November 13, 1989, for the award of service 
connection for a duodenal ulcer.  In its decision, the RO 
noted that the effective date was based on the date the ulcer 
was first identified in outpatient treatment reports.  With 
respect to the PTSD claim, a 70 percent disability rating was 
assigned effective from May 3, 1989, based on outpatient 
treatment reports reflecting an increase in the level of 
disability to 70 percent, and a 100 percent disability rating 
was assigned from September 9, 1990, the date the Social 
Security Administration deemed the veteran to be totally 
disabled due to PTSD.

The RO, in assigning these dates, indicated that the increase 
to 70 percent for PTSD was proper in that May 3, 1989, was 
the date in which the evidence, in the form of an outpatient 
treatment report, showed an increase in severity to the 70 
percent level.  The RO further noted that the September 9, 
1990, date for a 100 percent disability was appropriate 
because that was the day that the veteran was last employed 
and after that date he was unable to work as a result of his 
PTSD.  That was also the date the Social Security 
Administration had used to determine disability entitlement.  
With respect to the effective date for the duodenal ulcer, 
the RO reported that the November 23, 1989 date was used 
because that was the date that the VA medical records showed 
treatment for said condition.

The veteran appealed the effective dates assigned by the RO.  
In his July 1999 notice of disagreement, the veteran in 
essence requested an effective date for a higher rating (50 
percent or 70 percent) in 1982 because his PTSD was "active 
and severe" at that time.  The veteran further requested a 
1982 effective date for service connection for his ulcer 
because he had been informed by VA health care providers that 
the PTSD aggravated his ulcer.

In January 2000, the veteran again stated that he was totally 
disabled due to PTSD and the secondary ulcer condition 
starting in 1982.  In March 2000, the veteran's 
representative at the time filed with the Board a written 
brief presentation.  No substantive argument concerning which 
effective dates were more appropriate was presented.

As set forth above, in a July 2002 decision, the Board 
granted an earlier effective date of July 3, 1990 for the 
award of a 100 percent rating for PTSD.  In addition, the 
Board granted an earlier effective date of November 1, 1989 
for the award of service connection for a duodenal ulcer.  
The subsequent procedural history of this case has been set 
forth in the Introduction.  

In April 2002 written arguments, the veteran's attorney 
argued that earlier effective dates were warranted for the 
ratings assigned for the veteran's PTSD and the award of 
service connection for an ulcer condition.  Specifically, she 
noted that the veteran had filed his original claim of 
service connection for PTSD on October 31, 1983.  She further 
noted that a March 15, 1985 VA clinical record qualified as a 
claim for an increased rating under 38 C.F.R. § 3.157.  Thus, 
she argued that 

with the date of entitlement set to 1983 and the 
date of claim set to either October 1983 or March 
14, 1985, veteran is entitled to a much earlier 
effective date PTSD at a 100% disability 
evaluation.  The same holds true for the veteran's 
ulcer claim.  Both the claim and the date of 
entitlement arose is the year 1983, and the VA 
should grant service connection for ulcers back to 
this year.  

The veteran's attorney further argued that the provisions of 
38 C.F.R. § 3.400(q)(1)(ii) and (r) were invalid and 
inconsistent with pertinent statutes to the extent that such 
regulations precluded an effective date earlier than the date 
of receipt of a claim to reopen.  

In May 2005 written arguments, the veteran's attorney argued 
that the medical evidence of record, "in conjunction with 
the fact that the veteran was unemployed due to his service 
connected disabilities since 1982, demonstrates that he was 
entitled to a 100 percent" rating for PTSD from October 18, 
1983.  She further argued that the record contained evidence 
that the veteran's duodenal ulcer was identified prior to 
November 1, 1989 and that he is entitled to an effective date 
of August 5, 1982, for the award of service connection for 
severe and active peptic ulcers.  She noted that the veteran 
had been hospitalized at a VA facility on August 5, 1982 for 
treatment of an ulcer.  



Relevant law and regulations

Effective dates

(i) Service connection

The effective date of a grant of service connection is based 
upon a variety of factors, including the date of claim, date 
entitlement is shown and finality of prior decisions.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2) (2005).

A "claim" is defined in the VA regulations as ". . . a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is ". . . [a]ny communication or action 
indicating an intent to apply for one or more benefits."  38 
C.F.R. § 3.155(a) (2005).  An informal claim must identify 
the benefit sought.  See Dunson v. Brown, 4 Vet. App. 327, 
330 (1993).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for benefits and is required to identify and act 
on informal claims for benefits.  Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  If the VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

In sum, with a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service, or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2)(i) (2005).  With a reopened claim where the new 
and material evidence is received after a final disallowance, 
the effective date is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(ii) and (r) (2005).

(ii) Increased ratings

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(1) (2005).

The Court has held that ". . . evidence in a claimant's file 
which demonstrates that an increase in disability was 
'ascertainable' up to one year prior to the claimant's 
submission of a 'claim' for VA compensation should be 
dispositive on the question of an effective date for any 
award that ensues."  Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1992); see also Scott v. Brown, 7 Vet. App. 184, 188 
(1994).

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  Acceptance of a report of examination or treatment 
as a claim for increase is subject to the payment of 
retroactive benefits from the date of a report or for a 
period of one year prior to the date of receipt of the 
report.  See 38 C.F.R. § 3.157 (2005).

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  Each disability is viewed in 
relation to its history, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2005).  Medical reports must be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2005).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2005).  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Rating criteria - PTSD

The veteran's PTSD was rated pursuant to 38 C.F.R. Part 4, 
Diagnostic Code 9411.  Effective November 7, 1996, VA's 
Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders, including PTSD.  See 61 Fed. Reg. 
52695 (Oct. 8, 1996) [codified at 38 C.F.R. § 4.130].  

In 1989 and 1990, the criteria for rating PTSD were as 
follows:

A 100 percent evaluation will be assigned for PTSD when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior will be present; the individual is 
demonstrably unable to obtain or retain employment.

A 70 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment to obtain or retain employment.

A 50 percent evaluation will be assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

When there is definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment, a 30 percent 
rating will be assigned.

A 10 percent evaluation will be assigned when the 
psychoneurotic symptoms are less than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
nervousness productive of mild social and industrial 
impairment.

1.  Entitlement to an effective date prior to May 3, 1989 for 
the assignment of a 70 percent disability rating for PTSD.

2.  Entitlement to an effective date prior to July 3, 1990 
for the award of a 100 percent disability rating for PTSD.

For the sake of economy, and because these issues involve the 
application of the same law to the same facts, the Board will 
discuss them together.

The veteran's service-connected PTSD has been rated as 
follows:  30 percent from December 6, 1982; 70 percent from 
May 3, 1989; and 100 percent from July 3, 1990.  

The veteran in essence seeks an effective date for the 
assignment of a 100 percent disability rating for PTSD 
earlier than July 3, 1990.  He contends that "starting in 
1982 I was totally disabled due to my PTSD and the secondary 
ulcer condition."  See the veteran's statement in support of 
his claim (VA Form 21-4138) dated January 21, 2000.  The 
Board points out, however,  that only the PTSD disability may 
be considered in assigning effective dates therefor.

The Board wishes to make it clear at the outset of its 
discussion that the assignment of effective dates is governed 
by the law and regulations, which have been set out above.  
In particular, effective dates are governed to a large extent 
by when claims are filed.  In other words, it is insufficient 
for a veteran to merely state, as here, that his disability 
was worse than was recognized by VA at some point in time.  
In order for an earlier effective date to be assigned, the 
evidence at the time of an increased rating claim (or in some 
instances within a year prior to a claim for an increased 
rating, see 38 C.F.R. § 3.400(o), must show that the service-
connected PTSD had increased in severity.

In that regard, the Board has considered the arguments of the 
veteran's attorney to the effect that an earlier effective 
date is warranted as the veteran filed his original claim of 
service connection in "1983".  [In fact, the record shows 
that such claim was received on December 6, 1982.]  
Regardless, such original claim was granted by the RO in a 
December 1983 rating decision and the RO assigned an initial 
30 percent rating for PTSD, effective December 8, 1982.  The 
veteran did not appeal that decision, nor does the veteran so 
contend.  Thus, the original rating decision which granted 
the veteran's claim is final.  

Moreover, the veteran's June 1985 claim for an increased 
rating for PTSD was denied by the Board in a September 1987 
decision.  In October 2004, the Board concluded that the 
September 1987 decision was not clearly and unmistakably 
erroneous.  The Board's September 1987 decision subsumed the 
prior RO rating decisions.  See 38 C.F.R. § 20.1104 (2005); 
see also Olson v. Brown, 5 Vet. App. 430, 432-33 (1993); 
Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior RO 
decisions which are affirmed by the Board are subsumed by the 
final appellate decision].   

The veteran next submitted a formal claim for an increased 
disability rating for PTSD to the RO on September 18, 1990.  
As discussed by the Board in its July 2004 decision, however, 
a review of the record shows that a May 30, 1989 VA 
outpatient treatment report serves as an informal claim for 
an increased rating for PTSD.  There is no indication of 
record, nor does the veteran contend, that there was a 
pending claim for an increased rating for PTSD (either formal 
or informal) prior to that time.  The veteran has pointed to 
no such medical record or other to any other communication 
evidencing an intent to seek an increased disability rating 
for PTSD during that period of time.  Moreover, there are no 
medical records covering the period from September 30, 1987 
to May 30, 1989, which could be considered an informal claim.  
See Servello v. Derwinski, 3 Vet. App. 196 (1992) [the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The Board 
therefore finds that the date of the veteran's reopened claim 
was May 30, 1989.    

Having determined that the date of the veteran's informal 
claim for an increased rating was May 30, 1989, the Board 
must next look to all the evidence of record to determine the 
earliest date as of which within a year prior to the claim, 
any increase in disability (i.e. above the then assigned 30 
percent rating) was ascertainable. 
See 38 U.S.C.A. § 5110(b)(2); see also Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

Prior to doing so, however, the Board wishes to address the 
arguments of the veteran's attorney to the effect that the 
provisions of 38 C.F.R. § 3.400(q)(1)(ii) and (r) are invalid 
as inconsistent with the statute governing effective dates.  
In that regard, the Board notes that the Court has previously 
considered, and rejected, this very argument.  

In Sears v. Principi, 16 Vet. App. 244 (2002), the Court 
pointed to its body of precedential law that upholds the 
interpretation of the relevant language of 38 U.S.C. § 
5110(a) to mean that an award granted on a reopened claim 
will be effective no earlier than the date that the claim for 
reopening was filed.  See Flash v. Brown, 8 Vet. App. 332, 
340 (1995); Lapier v. Brown, 5 Vet. App. 215, 216-17 (1993); 
Spencer v. Brown, 4 Vet. App. 283, 293 (1993)), aff'd, 17 
F.3d 368 (Fed.Cir.1994); Rowell v. Principi, 4 Vet. App. 9, 
14 (1993).  The Court held that the effective-date statute, 
38 U.S.C. § 5110(a), was clear on its face and that 
regulatory provisions promulgated thereunder were consistent 
with the statutory framework.  In view of the foregoing, the 
Board finds that the arguments of the veteran's attorney in 
this regard do not provide a basis on which to grant this 
appeal.  

Turning to the next question for consideration, the Board 
notes that under the provisions of 38 C.F.R. § 3.400, the 
effective date of an increased rating is the date of receipt 
of the claim, except if it is factually ascertainable that an 
increase in disability occurred within one year before the 
date of the claim.

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless 
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  See Hazan v. Gober, 10 Vet. App. 511, 521 
(1997); Swanson v. West, 12 Vet. App. 442 (1999).  In other 
words, although an unappealed decision denying an rating 
collaterally estops a claimant from relitigating that same 
issue based on same evidence in a subsequent proceeding to 
determine the effective date for a subsequently-granted 
increase, it does not preclude the assignment of an effective 
date earlier than the prior decision based upon consideration 
of a combination of new evidence and evidence previously 
considered at the time of the prior unappealed decision.  See 
Hazen, 10 Vet. App. at 520-22.

With respect to the 70 percent rating assigned effective May 
3, 1989, there is no medical evidence of record corresponding 
to the one-year period prior to May 3, 1989.  Moreover, the 
Board finds nothing probative in the remaining evidence of 
record from which to factually ascertain that the veteran met 
the criteria for an increased rating in the year prior to May 
3, 1989.

With respect to the 100 percent rating assigned effective 
July 3, 1990, the analysis immediately above applies as to 
the period prior to May 3, 1989.  The Board has reviewed all 
of the evidence of record in order to determine whether, for 
the period between May 3, 1989 and July 3, 1990, there was an 
increase in the level of disability consistent with the 
assignment of a 100 percent rating.  

A VA outpatient treatment report dated May 30, 1989 revealed 
that the veteran was working for the United States Postal 
Service [USPS] and that although "he is coping reasonably 
well he is finding the work stressful and is uncertain if he 
can maintain the employment."  A July 1989 outpatient 
treatment report was similar.  A September 1989 report 
indicates that the veteran "is learning to cope better with 
the stress he is experiencing at work . . . he is focusing on 
doing his job well, rather than upon the management style of 
his supervisors."  An October 1989 psychology note was very 
similar.  In November 1989, it was reported that the veteran 
"has been dealing well with his problem of [PTSD]. . . .In 
particular, he has made exceptional progress controlling his 
intense anger and rage response - up until recently."

The veteran was hospitalized due to low back pain from 
November 23, 1989 to November 27, 1989.  It was noted that he 
worked at USPS.  No reference was made to his psychiatric 
history or to any psychiatric problems during the 
hospitalization.

In a December 1989 psychology note, the veteran was described 
as "angry and frustrated" because he was not being allowed 
to return to work at USPS until he submitted a note from his 
physician "who is unfortunately away from duty at this 
time."  He was evidently allowed to return to work.  A March 
1990 psychology note indicated that the veteran was applying 
for a disability retirement from the [USPS] "due to his work 
related back injury."  In April 1990, the veteran was 
described as "highly agitated and frustrated" because he 
did not have the requisite amount of USPS service to qualify 
for disability retirement.

On July 3, 1990, the veteran's PTSD condition was described 
as "chronic and severe".  The VA clinical psychologist 
stated "It appears unlikely that he will be able to maintain 
his current employment due to both the severe nature of his 
psychopathology and his physical condition [by which the 
psychologist meant the back condition]."

On September 11, 1990, the same VA clinical psychologist 
again described the veteran's PTSD as "chronic and severe".  
The veteran had reportedly retired from USPS.

Based on the evidence of record, including the medical 
records reported above, the Board finds that between May 3, 
1989 and September 9, 1990, the veteran was able to work at 
USPS, albeit with problems in areas such as anger.  He was 
hospitalized once during that period, but significantly this 
was for a back condition, and his psychiatric problems were 
not even mentioned.

On July 3, 1990, the veteran's PTSD was described as 
"chronic and severe".  The VA clinical psychologist further 
stated that "[I]t appears unlikely that he will be able to 
maintain his current employment due to both the severe nature 
of his psychopathology and his physical condition."  Based 
on this evidence, and affording the veteran the benefit of 
the doubt, the Board determined that such record was the 
first evidence that the veteran's PTSD was so severe that it 
precluded him from working.  

The Board notes that this conclusion appears to be consistent 
with later events, since the veteran in fact left USPS two 
months thereafter due to PTSD.  Accordingly, the Board finds 
that July 3, 1990 is the first date on which pathology 
consistent with the assignment of a 100 percent disability 
rating is factually ascertainable.  The Board has identified 
no earlier date.  For reasons stated above, the Board rejects 
the argument of the veteran's attorney to the effect that the 
100 percent rating should be assigned effective as of the 
date of the initial claim of entitlement to service 
connection in 1982.

In short, a preponderance of the evidence is against a 
finding of increase in disability prior to May 3, 1989, and 
the veteran was therefore properly granted an effective date 
of May 3, 1989 for a 70 percent disability rating.  In 
addition, the evidence allows for the assignment of a 100 
percent disability rating for PTSD as of July 3, 1990, but no 
earlier.  The claims are accordingly denied.



3.  Entitlement to an effective date prior to November 23, 
1989 for the grant of entitlement to service connection for a 
duodenal ulcer.

The veteran is also seeking an earlier effective date for 
service connection for a duodenal ulcer.  The RO assigned the 
November 23, 1989 date based on "the date of a VA out-
patient treatment report showing treatment for an ulcer 
condition."  See the January 2000 SOC.  In its July 2004 
decision, the Board assigned an effective date of November 1, 
1989 for the award of service connection for an ulcer 
condition.  

The veteran maintains that an effective date prior to the 
currently-assigned date of November 1, 1989 should be 
assigned for the grant of service connection for a duodenal 
ulcer.  In this regard, the veteran has submitted arguments 
and presented oral testimony asserting that he had a bleeding 
ulcer as early as February 1980.  He contends, in essence, 
that this warrants an effective date prior to November 1, 
1989 for the grant of compensation benefits based on the 
service-connected duodenal ulcer.

As noted by the Board above, although the veteran has 
stressed the fact that he had a ulcer condition in 1982, the 
assignment of an effective date is based in large measure on 
the date of the filing of a claim, and not necessarily when 
the ulcer condition was initially manifested.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).

The relevant facts are as follows.  The veteran filed a claim 
for service connection for gastritis, which was denied in an 
unappealed VA rating decision in April 1980.  His claim of 
entitlement to service connection for a peptic ulcer on a 
direct basis was denied in an unappealed September 1983 VA 
rating decision.  

As noted above, the veteran's claim of entitlement to service 
connection for PTSD was granted in a December 1983 rating 
decision.  The veteran filed a claim of entitlement to 
service connection for duodenal ulcer secondary to or caused 
by his PTSD in June 1984.  His claim was denied in a July 
1984 RO rating decision.  The veteran filed a notice of 
disagreement, a statement of the case was issued by the RO 
and the veteran filed a substantive appeal in September 1984; 
however, the RO denial became final when the veteran withdrew 
his appeal to the Board in June 1985.  See 38 C.F.R. 
§ 20.204.  

When the veteran filed a claim of entitlement to service 
connection for a duodenal ulcer condition on September 18, 
1990, it was a claim to reopen since there was a prior final 
denial of his claim.

Pursuant to 38 C.F.R. § 3.400 (2005), a veteran is normally 
not entitled to an effective date any earlier than September 
18, 1990 for the granting of service connection for an ulcer 
condition.  However, per 38 C.F.R. § 3.157 (2005), an 
effective date for a previously disallowed claim may also be 
assigned up to one year prior to the reopened claim based on 
the evidence of record.  Thus, the Board has reviewed the 
record to determine the earliest date an effective date may 
be assigned.  

In that regard, the applicable statutory and regulatory 
provisions require that VA look to all communications from a 
claimant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
See 38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a) (2005); see also Servello v. Derwinski, supra.  An 
informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a) (2005).

In this case, there is no communication of record from the 
veteran or an representative to VA which can be interpreted 
as an application for service connection for a duodenal ulcer 
after the prior final RO decision in 1984 and before 
September 1990.  The veteran and his attorney have pointed to 
no such communication.

In short, there is no evidence in the record, prior to the 
formal claim received by the RO in September 1990, that 
indicates any intent on the part of the veteran to apply for 
benefits or in any way specifically identifies "the benefit 
sought," [i.e., compensation for a duodenal ulcer], as 
required by § 3.155(a).  See Dunson v. Brown, 4 Vet. App. 
327, 330 (1993); see also KL v. Brown, 5 Vet. App. 205, 208 
(1993).

It is undisputed that a formal claim for service connection 
for a duodenal ulcer was filed September 18, 1990.  An 
effective date was assigned by the Board in its July 2002 
decision based on a November 1, 1989 VA psychology treatment 
record indicating that the veteran's "rage reaction is 
producing marked psychophysiological reactions in the form of 
headaches, ulcers, + other G.I. responses."  Although the 
veteran evidently was not treated for peptic ulcer disease on 
November 1, 1989, the VA outpatient treatment report of that 
dates makes it clear that the treating clinical psychologist 
believed that there was a relationship between the veteran's 
psychiatric disability, PTSD, and his ulcer, which had 
evidently flared up.

Prior to November 1, 1989, the medical records do not note 
treatment for a duodenal ulcer.  Therefore, there is no basis 
for concluding that an earlier informal claim exists.  The 
veteran and his counsel have pointed to no such record.

In short, the Board has concluded that an effective date of 
November 1, 1989, but no earlier, is proper for the award of 
service connection for the veteran's ulcer condition.  After 
a thorough review of the evidence of record, the Board 
concludes that every claim for compensation submitted by the 
veteran prior to 1990 was finally adjudicated by the RO, and 
that the veteran did not  submit any claim, formal or 
informal, for service connection for the ulcer until November 
1, 1989.

As discussed above, to the extent that the veteran relies on 
the fact that he has had a duodenal ulcer disability since 
the early 1980's, the controlling regulation makes it clear 
that effective dates are generally based on the date a claim 
was filed, not the date on which a disability initially 
appeared.  The assignment of the effective date in this case 
is governed by the regulation.  The date of onset of the 
veteran's duodenal ulcer is not a basis for the assignment of 
the effective date under the circumstances presented here.

To some extent, the veteran appears to be raising an argument 
couched in equity in that he is contending that since he has 
suffered from his duodenal ulcer since the early 1980's, he 
should be compensated for the entire period of time.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)].  The effective date 
assigned in this case is dictated by the date of filing of 
the veteran's informal claim.

In short, for the reasons and bases expressed above, the 
veteran's claim of entitlement to an earlier effective date 
for service connection for the ulcer is denied.


ORDER

Entitlement to an effective date prior to May 3, 1989 for the 
assignment of a 70 percent rating for PTSD is denied.

Entitlement to an effective date prior to July 3, 1990 for 
the assignment of a 100 percent rating for PTSD is denied. 

Entitlement to an effective date prior to November, 1 1989 
for the award of service connection for a duodenal ulcer is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


